Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 17, 2021

                                    No. 04-20-00612-CR

                                  David Rivera CORTEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR5189
                         Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on February 17, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court